Citation Nr: 0333979	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  02-15 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to special monthly pension based on a need for 
regular aid and attendance or based on being housebound.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran had active service from October 1966 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO decision of December 2001 which 
denied special monthly pension based on a need for regular 
aid and attendance or based on being housebound. 


FINDINGS OF FACT

1.  A prior final RO decision found that the veteran's non-
service-connected paraplegia, from a post-service car 
accident, was due to his willful misconduct.

2.  The RO has since granted the veteran basic pension 
benefits due to non-service-connected disorders of both 
shoulder disorders and a cholecystectomy.

3.  The veteran has numerous other conditions, such as 
amputation of both lower extremities, a colostomy, and 
depression.  These conditions developed long after the car 
accident involving his willful misconduct, and his willful 
misconduct in that accident is not shown to be the proximate 
cause of these conditions (other than the paraplegia).

4.  Excluding the veteran's willful misconduct condition of 
paraplegia, his numerous other non-misconduct disorders 
necessitate regular assistance from another person to help 
with his personal care functions and protect him from the 
hazards of his daily environment.


CONCLUSION OF LAW

The criteria for special monthly pension based on a need for 
regular aid and attendance have been met.  38 U.S.C.A. §§ 
1502, 1521 (West 2002); 38 C.F.R. §§ 3.301, 3.351, 3.352 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO awarded the veteran basic non-service-connected 
pension, and he has requested an increased rate of pension 
based on a need for regular aid and attendance or by reason 
of housebound status.  Given the favorable result of the 
Board's decision, there has been adequate VA compliance with 
the notice and duty to assist provisions of the law.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The evidence shows the veteran had active duty in the Army 
from October 1966 to July 1969, including service in Vietnam.  

After service, in August 1981, he was in a motor vehicle 
accident and sustained injuries, most notably a spinal cord 
injury with paraplegia.  

In an RO administrative determination in February 1984, it 
was determined that the spinal cord injury with paraplegia, 
sustained in the August 1981 vehicle accident, was due to the 
veteran's own willful misconduct, since the accident was the 
result of his intoxicated driving.  A March 1984 RO decision 
denied a permanent and total disability for pension purposes, 
noting that the veteran's paraplegia from the accident was of 
willful misconduct origin and thus could not serve as a basis 
for pension.  

Medical records from the late 1980s to early 2000s show that 
the veteran has since developed a number of other ailments, 
such as recurrent decubitus ulcers, amputations of both lower 
extremities, colostomy, depression, cholestectomy, and a 
rotator cuff disorder of the shoulders.

By rating action dated in November 2001, the veteran was 
granted non-service-connected pension benefits based on the 
rotator cuff condition of both shoulders (rated 20 percent 
per shoulder) and the cholecystectomy (rated 0 percent).  The 
RO detemined that his other disabilities (e.g., amputations 
of both lower extremities) were secondary to the original 
injuries sustained in the 1981 motor vehicle accident and 
thus such conditions were due to his willful misconduct.  

Disability pension is not payable for disability due to the 
veteran's own willful misconduct.  38 U.S.C.A. § 1521; 
38 C.F.R. § 38 C.F.R. § 3.301(b).  However, willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease, or death.  38 C.F.R. § 
3.1(n)(3).  Regulation provides that if in the drinking of a 
beverage to enjoy its intoxicating effects, intoxication 
results proximately and immediately in disability or death, 
the disability or death will be considered the result of the 
person's willful misconduct.  38 C.F.R. § 3.301(c)(2).  

As noted, a final RO decision years ago found that the 
veteran's paraplegia from the 1981 car accident was of 
willful misconduct origin and could not be considered in 
support of pension.  However, in the judgment of the Board, 
the veteran's additional serious health problems which 
developed many years later need not be placed under the 
category of willful misconduct, since there is a break in 
proximate causation between the act of driving while 
intoxicated and the development of the additional ailments so 
many years later.  

With the exception of the veteran's paraplegia, the Board 
will consider all of the veteran's conditions in determining 
entitlement to special monthly pension based on a need for 
aid and attendance or based on being housebound.  As 
mentioned, among the veteran's non-misconduct conditions are 
amputation of both lower extremities, a colostomy, 
depression, and disorders of both shoulders.  

In order to establish entitlement to special monthly pension 
based on the need for regular aid and attendance, a veteran 
must be a patient in a nursing home on account of mental or 
physical incapacity; or be blind or so nearly blind as to 
have corrected visual acuity in both eyes of 5/200 or less or 
concentric contraction of the visual field to 5 degrees or 
less; or have a factual need for regular aid and attendance 
of another person.  38 U.S.C.A. § 1502, 1521; 38 C.F.R. § 
3.351.  Determinations as to factual need for aid and 
attendance must be based on actual requirements of personal 
assistance from others.  In making such determinations, 
consideration is given to such conditions as: inability of 
the veteran to dress or undress himself or to keep himself 
ordinarily clean and presentable, frequent need to adjust 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid, inability 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care and assistance on a regular basis to 
protect the veteran from hazards or dangers incident to his 
daily environment.  38 C.F.R. § 3.352.  

On review of the medical evidence from recent years, it 
appears that the veteran's multiple non-misconduct conditions 
are of a nature and severity that there is a factual need for 
regular assistance of another person.  His lower extremities 
are amputated and he needs help getting about and in tending 
to his personal care functions.  There is also impairment of 
the upper extremities due to shoulder problems, and this 
further limits his ability to take care of his personal care 
functions.  The colostomy requires regular attention.  These 
are just some of the instances in which the non-misconduct 
disabilities necessitate regular assistance by another 
person.

In sum, the veteran's numerous non-misconduct disorders 
necessitate assistance from another person to help with his 
personal care functions and protect him from the hazards of 
his daily environment.  The criteria for special monthly 
pension based on a need for regular aid and attendance have 
been met.  The benefit-of-the-doubt rule has been considered 
in granting this benefit.  38 U.S.C.A. § 5107(b).

Since the Board has granted the greater benefit of special 
monthly pension based on a need for regular aid and 
attendance, entitlement to the alternative lesser housebound 
benefit is moot and will not be addressed.  See 38 U.S.C.A. 
§§ 1502, 1521; 38 C.F.R. § 3.351.






ORDER

Special monthly pension based on the need for regular aid and 
attendance is granted.



	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



